Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: August 2008 Commission File Number: 1-31402 CAE INC. (Name of Registrant) 8585 Cote de Liesse Saint-Laurent, Quebec Canada H4T 1G6 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F¨ Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the SEC pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes¨ No x If Yes is marked, indicate the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAE Inc. Date: August 13, 2008 By: /s/ Hartland Paterson Name: Hartland J. Paterson Title: Vice President Legal, General Counsel and Corporate Secretary Press Release CAE reports first quarter results for fiscal year 2009 Revenue increased 9% year over year to C$392.1 million Earnings from continuing operations increased 21% to C$47.0 million New orders of C$356.9 million for a total backlog of C$2.8 billion Broadening market coverage with acquisitions of Sabena Flight Academy and xwave Defence, Security and Aerospace unit Montreal, August 13, 2008  (NYSE: CGT; TSX: CAE)  CAE today reported financial results for the first quarter ended June 30, 2008. Earnings from continuing operations were $47.0 million ($0.18 per share) this quarter, compared to $38.7 million ($0.15 per share) in the first quarter of last year. All financial information is in Canadian dollars. Summary of consolidated results (millions, except operating margins) Q1-2009 Q4-2008 Q3-2008 Q2-2008 Q1-2008 Revenue $ 366.6 344.8 353.9 358.3 Earnings before interest and income taxes (EBIT) $ 69.7 61.7 62.1 58.0 As a % of revenue % Earnings from continuing operations $ 47.0 40.1 39.0 38.7 Results from discontinued operations $ (11.4) (0.6) (0.1) - Net earnings $ 35.6 39.5 38.9 38.7 Backlog $ 2,899.9 2,710.7 2,513.3 2,599.5 Consolidated revenue this quarter was $392.1 million compared to $358.3 million in the first quarter last year. Net earnings, including the impact of discontinued operations, were $46.1 million in the first quarter. First quarter consolidated earnings before interest and taxes (1) (EBIT) were $71.3 million, or 18.2% of revenue compared to $58.0 million or 16.2% of revenue last year. We had a good performance this quarter, with overall revenue and earnings growth in our business, said Robert E. Brown, CAEs President and Chief Executive Officer. Our strategy to diversify CAE geographically, between civil and military markets, and between products and services provides us with a level of stability and predictability. No company is immune to economic and market fluctuations, but the majority of our revenue is now derived from military or recurring training revenue sources. We remain positive about our long-term opportunities. We have continued to use our flexibility to make bolt-on acquisitions to selectively expand our capabilities and enhance our market position. 1 Business segment highlights During the first quarter, Training and Services/Civil acquired Sabena Flight Academy to further address the global pilot shortage by expanding our ab-initio training capability and the CAE Global Academy. On the demand side, we also expanded our pilot provisioning initiative by signing agreements to supply more than 600 candidate pilots over a four-year period to Jazeera Airways, Kingfisher Airlines and Wizz Air. We extended our authorized training provider agreement with Bombardier to include Learjet 40/40 XR and Learjet 45/45 XR aircraft for European customers. We signed $89 million in contracts during the quarter and had an average of 114 RSEUs (Revenue Simulator Equivalent Units). In Simulation Products/Civil we won orders for 13 full-flight simulators (FFSs) during the quarter. Year to date, we have announced 14 FFS sales. Based on forecast aircraft deliveries and ongoing discussions with customers, we continue to expect to receive approximately 34 orders for the year as a whole. As we have done in the past, we intend to update this estimate as the year progresses. We were awarded a number of new military contracts this quarter totalling $138.2 million. In Simulation Products/Military we increased our dealings with the U.S. Navy with the order of an additional MH-60R avionics maintenance trainer and we made important progress in the lead-in jet trainer market with the selection of CAE to provide two Hawk 128 full-mission simulators (FMS) for use by the U.K. military. Also in the fast jet market, we received a synthetic environment update contract for the Eurofighter training systems being used by a variety of European nations. In Training and Services/Military we received a five-year contract extension to manage and support simulators for the Australian Air Force. Subsequent to the end of the quarter, Rotorsim, the consortium owned equally by CAE and AgustaWestland, signed approximately $80 million in contracts with the Netherlands Ministry of Defence to provide comprehensive NH90 helicopter training systems and services. Also following the end of the quarter, we signed an agreement to acquire xwaves Defence, Security and Aerospace (DSA) unit to expand our range of defence products and services. Civil segments Training & Services/Civil (TS/C) Financial results (amounts in millions, except operating margins, RSEU and FFSs deployed) Q1-2009 Q4-2008 Q3-2008 Q2-2008 Q1-2008 Revenue $ 104.5 92.8 90.0 94.8 Segment operating income $ 23.8 15.5 14.6 19.6 Operating margins % Backlog $ 963.3 896.1 887.5 853.4 RSEU 110 109 106 105 FFSs deployed 124 123 119 117 For the first quarter, revenue in the TS/C segment increased 16% over the same period last year from stronger demand in most of our training centres and the addition of nine RSEUs to our training network. As well, we integrated into our results Flightscape Inc. and Sabena Flight Academy  two companies recently acquired by CAE. The Canadian dollar strengthened against the British pound and the U.S. dollar over the comparable prior year period, which impacted our results upon translation, but this was partially relieved by a stronger euro. 2 Segment operating income was $20.7 million (18.8% of revenue) in the first quarter, compared to $19.6 million (20.7% of revenue) in the first quarter last year. The addition of nine more RSEUs mainly explains the 6% increase over last year, but this would have been higher if not for costs incurred in the deployment of new simulators to our network. We also incurred instructor training costs during the quarter for the recently deployed training programs as well as costs for new programs to follow in the coming quarters. New orders totalled $89.0 million, and segment backlog was $932.7 million. The book-to-sales ratio was 0.8x for the quarter and 1.2x for the last 12 months. Simulation Products/Civil (SP/C) Financial results (amounts in millions, except operating margins) Q1-2009 Q4-2008 Q3-2008 Q2-2008 Q1-2008 Revenue $ 106.5 103.5 112.3 113.0 Segment operating income $ 23.8 25.2 26.2 19.7 Operating margins % Backlog $ 381.8 388.7 373.3 413.3 Revenue in the SP/C segment was $136.6 million during the first quarter, up by 21% over last year. The increase was mainly attributed to a higher number of orders and revenue recognized on simulators that were being manufactured and near completion at the time sales contracts were obtained for them during the quarter. Segment operating income was $27.4 million (20.1% of revenue) in the first quarter, up by 39% over last year. The operating margin increased over last year because of overall execution cost reductions. Our overall hedge position on U.S. dollar contracts is now closer to parity with the Canadian dollar; however the sustained continuous improvements in our development and manufacturing processes are enabling us to maintain SP/Cs operating margin above 20%. During the quarter, we received orders for 13 civil FFSs. Orders totalled $129.7 million, and segment backlog was $373.2 million. The book-to-sales ratio was 1.0x for the quarter and 0.9x for the last 12 months. Military segments Combined revenue in the first quarter for the Military business as a whole was $145.3 million and combined operating income was $23.2 million, resulting in an operating margin of 16.0% . Combined new orders totaled $138.2 million and, consistent with prior patterns, the combined book-to-sales ratio was 1.0x for the quarter and 1.4x for the last 12 months. Simulation Products/Military (SP/M) Financial results (amounts in millions, except operating margins) Q1-2009 Q4-2008 Q3-2008 Q2-2008 Q1-2008 Revenue $ 101.5 89.6 97.1 95.5 Segment operating income $ 14.5 11.5 13.4 12.3 Operating margins % Backlog $ 765.1 704.4 535.3 560.5 3 Revenue in the SP/M segment was $88.4 million for the first quarter, compared with $95.5 million generated during the same period last year. Comparably lower activity on some European programs and the appreciation of the Canadian dollar during the period contributed to this decrease. Segment operating income this quarter was $13.6 million (15.4% of revenue), up 11% year over year. Despite lower revenue, operating income increased mainly because of a more favourable program mix resulting from cost savings on some specific programs. New orders for the quarter totalled $76.9 million and segment backlog was $752.6 million. Training & Services/Military (TS/M) Financial results (amounts in millions, except operating margins) Q1-2009 Q4-2008 Q3-2008 Q2-2008 Q1-2008 Revenue $ 54.1 58.9 54.5 55.0 Segment operating income $ 7.6 9.5 7.9 6.4 Operating margins % Backlog $ 789.7 721.5 717.2 772.3 Revenue in the TS/M segment was $56.9 million for the first quarter, up by 3% over the same period last year. The increase is mainly from additional work on some of our maintenance services agreements with the German military, and an annual labour rate adjustment on some U.S. military contracts. This was somewhat offset by the stronger Canadian dollar. Segment operating income was $9.6 million this quarter, up 50% from the same period last year. The increase results from higher revenue and the receipt of a recurring dividend from a U.K.-based investment, which is not always received by CAE in the same fiscal quarter. New orders this quarter totalled $61.3 million and segment backlog was $789.4 million. Cash flow and financial position As of the end of the first quarter, cash provided by continuing operations was $70.4 million. This was offset by higher investment in non-cash working capital, which is common at the start of our fiscal year. Similar to the end of the first quarter last year, net cash from continuing operations was negative $28.7 million. As a result, we generated free cash flow (2) of minus $42.4 million this quarter. Net debt (3) was $254.5 million at June 30, 2008, up $130.4 million from the preceding quarter. The increase stems from the higher investment in non-cash working capital, growth capital expenditures and recent acquisitions, which together resulted in an $111.1 million net decrease in cash, before proceeds and repayment of long-term debt and from the assumption of debt held by acquired businesses. CAE will pay a dividend of $0.03 per share on September 30, 2008 to shareholders of record at the close of business on September 15, 2008 . 4 Additional consolidated financial results Backlog Our consolidated backlog was $2.848 billion at the end of this quarter. New orders of $356.9 million were added to backlog this quarter, offset by $392.1 million in revenue generated from backlog and a decrease of $16.8 million mainly from the appreciation of the Canadian dollar against the euro, the British pound and the U.S. dollar. Capital expenditures Capital expenditures this quarter totalled $38.4 million, comprised of $5.5 million for maintenance and $32.9 million for growth in support of our training network expansion to serve additional training requirements. Income taxes Income taxes were $20.0 million this quarter, representing an effective tax rate of 30%. We expect the effective income tax rate for fiscal 2009 to remain approximately 30%. You will find a more detailed discussion of our results by segment in the Managements Discussion and Analysis (MD&A) as well as in our consolidated financial statements, which are posted on our website at www.cae.com/Q1FY09. Conference call Q1 FY2009 and annual and special meeting of shareholders FY2008 CAE will hold its fiscal year 2008 annual and special meeting of shareholders today at 10:30 a.m. Eastern Time (ET). The meeting will be held at the Hilton Montreal Bonaventure and will be webcast live on CAEs site at www.cae.com . At the meeting, members of CAE senior management will review the activities of the last fiscal year, present the financial results for the first quarter ended June 30 this year and will also discuss prospects for the current fiscal year. CAE will also host a conference call focusing on fiscal year 2009 first quarter financial results today at 1:00 p.m. ET. The call is intended for analysts, institutional investors and the media.
